 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9
        DONNA J.,
10                                                          Case No. 3:18-cv-05296-TLF
                                   Plaintiff,
11              v.                                          ORDER AFFIRMING
                                                            DEFENDANT’S DECISION TO
12      COMMISSIONER OF SOCIAL                              DENY BENEFITS
        SECURITY,
13
                                   Defendant.
14

15          Donna J. has brought this matter for judicial review of defendant’s denial of her

16   applications for disability insurance and supplemental security income (SSI) benefits. The parties

17   have consented to have this matter heard by the undersigned Magistrate Judge. 28 U.S.C. §

18   636(c); Federal Rule of Civil Procedure 73; Local Rule MJR 13. For the reasons below, the

19   Court affirms defendant’s decision to deny benefits.

20                                      I.      ISSUES FOR REVEW

            1. Did the ALJ provide adequate reasons to reject the opinions of an
21
               examining psychologist and a treating psychologist?
22
            2. Did the ALJ err in determining that plaintiff’s mental-health conditions
               did not meet the criteria for a listed impairment?
23

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 1
 1          Did the ALJ provide adequate reasons to discount plaintiff’s testimony?

 2

 3                                 II.          PROCEDURAL BACKGROUND

 4          Plaintiff filed an application for disability insurance benefits in July 2006, alleging she

 5   became disabled as of February 10, 2006. Dkt. 10, Administrative Record (AR) 1357. Plaintiff’s

 6   date-last-insured was September 30, 2011, so the relevant period for determining disability is

 7   between February 10, 2006, and September 30, 2011. AR 204, 1360; see 20 C.F.R. § 404.130.

 8   This case has been appealed before, and the detailed procedural history will only be described as

 9   necessary in the analysis below.

10                                       III.     STANDARD OF REVIEW

11          The Court will uphold an ALJ’s decision unless: (1) the decision is based on legal error;

12   or (2) the decision is not supported by substantial evidence. Revels v. Berryhill, 874 F.3d 648,

13   654 (9th Cir. 2017). Substantial evidence is “‘such relevant evidence as a reasonable mind might

14   accept as adequate to support a conclusion.’” Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir.

15   2017) (quoting Desrosiers v. Sec'y of Health & Human Servs., 846 F.2d 573, 576 (9th Cir.

16   1988)). This requires “‘more than a mere scintilla,’” though “‘less than a preponderance’” of the

17   evidence. Id. (quoting Desrosiers, 846 F.2d at 576).

18          The Court must consider the administrative record as a whole. Garrison v. Colvin, 759

19   F.3d 995, 1009 (9th Cir. 2014). The Court is required to weigh both the evidence that supports,

20   and evidence that does not support, the ALJ’s conclusion. Id. The Court may not affirm the

21   decision of the ALJ for a reason upon which the ALJ did not rely. Id. Only the reasons identified

22   by the ALJ are considered in the scope of the Court’s review. Id.

23           “If the evidence admits of more than one rational interpretation,” that decision must be

24   upheld. Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984). That is, “‘[w]here there is

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 2
 1   conflicting evidence sufficient to support either outcome,’” the Court “‘must affirm the decision

 2   actually made.’” Id. (quoting Rhinehart v. Finch, 438 F.2d 920, 921 (9th Cir. 1971)).

 3
                                             IV.        DISCUSSION
 4
            The Commissioner uses a five-step sequential evaluation process to determine whether a
 5
     claimant is disabled. 20 C.F.R. § 404.1520. At step four of that process, the claimant’s residual
 6
     functional capacity (RFC) is assessed to determine whether past relevant work can be performed,
 7
     and, if necessary, at step five to determine whether an adjustment to other work can be made.
 8
     Kennedy v. Colvin, 738 F.3d 1172, 1175 (9th Cir. 2013). At step five, the Commissioner has the
 9
     burden of proof, which can be met by showing a significant number of jobs exist in the national
10
     economy that the claimant can perform. Tackett v. Apfel, 180 F.3d 1094, 1099 (9th Cir. 1999); 20
11
     C.F.R. § 404.1520(e).
12
     A.     Medical Opinion Evidence
13
            An ALJ must provide “clear and convincing” reasons for rejecting the uncontradicted
14
     opinion of either a treating or examining physician. Trevizo v. Berryhill, 871 F.3d 664, 675 (9th
15
     Cir. 2017). Even when a treating or examining physician’s opinion is contradicted, an ALJ may
16
     only reject that opinion “by providing specific and legitimate reasons that are supported by
17
     substantial evidence.” Id.
18
            For the reasons below, the Court concludes that the ALJ offered sufficient reasons to
19
     discount the medical opinions of an examining psychologist and a treating psychologist
20
     regarding plaintiff’s mental-health limitations.
21

22

23

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 3
 1           1.      Examining Psychologist C. Michael Regets, Ph.D.

 2           Plaintiff challenges the ALJ decision to partially discount Dr. Regets’s opinion. But

 3   plaintiff does not identify any error in the ALJ’s evaluation of Dr. Regets’s opinion regarding

 4   plaintiff’s IQ limitations.

 5           Plaintiff first contends that her former coworker’s testimony that plaintiff required help in

 6   her work as a nursing assistant undermines the ALJ’s conclusion that plaintiff can perform the

 7   mental requirements of unskilled work. Dkt. 15, p. 7. She contends that it was unreasonable for

 8   the ALJ to conclude that her ability to retain a semi-skilled job, while receiving help, “confirms

 9   her capacity to perform the unskilled work described in the [RFC] on a consistent basis.” AR

10   1383; Dkt. 15, p. 8.

11           Dr. Regets performed cognitive testing on plaintiff in October 2007. AR 960-70. He

12   found, among other results, that plaintiff had an “Extremely Low” verbal IQ score. AR 965. He

13   concluded that plaintiff’s “nonverbal reasoning abilities and her abilities to process visual

14   information quickly are much better developed than her verbal comprehension skills and her

15   working memory abilities,” and that “[t]hese relative strengths may help [her] to engage in

16   problem-solving tasks which are not language-based and process more complex information.”

17   AR 966. He found that “[a] relative weakness in her working memory abilities may make it more

18   difficult for her to perform mental operations.” Id. “Overall,” he wrote, “her performance across

19   these domains suggests some variability in her abilities.” Id.

20           In its prior remand order, this Court considered an ALJ’s decision to discount Dr.

21   Regets’s finding regarding plaintiff’s verbal IQ score. AR 1521. The Court held that the ALJ

22   erred in discounting that opinion based on plaintiff’s “tendency to exaggerate and/or feign

23   symptoms.” AR 1521.

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 4
 1          The Court observed that Dr. Regets based his opinion on objective findings and not

 2   plaintiff’s subjective complaints. AR 1521 (citing Ryan v. Comm'r of Soc. Sec. Admin., 528 F.3d

 3   1194, 1199-1200 (9th Cir. 2008)). The Court found that the ALJ also erred in discounting Dr.

 4   Regets’s opinions based on the observations of examining psychologist Andrea Shadrach,

 5   Psy.D.—in administering another IQ test, four years later—that plaintiff’s responses were invalid

 6   on that test. AR 1520, 1522.

 7          On remand, in the ALJ’s decision that is now being reviewed by the Court, the ALJ gave

 8   Dr. Regets’s opinions “partial weight.” AR 1383. He analyzed the opinion differently than the

 9   prior ALJ: rather than finding these test results were based on unreliable self-reporting, the ALJ

10   “considered [that] evaluation and assessed IQ scores in limiting the complexity of [plaintiff’s]

11   allowable work tasks.” AR 1383. In assessing plaintiff’s RFC, the ALJ found in part that she had

12   the following cognitive limitations during the relevant period:

13          The claimant was able to perform simple, routine, repetitive tasks consistent with
            unskilled work. She required low-stress work, defined as work requiring few
14          decisions and few changes throughout the workday. . .. [I]nstruction regarding
            assigned work tasks must be one-on-one hands-on instruction, not written
15          instruction. The claimant was capable of work performance at a standard/ordinary
            pace but not at a strict production-rate pace in which the individual has no control
16          over the speed of the work.

17   AR 1370.

18          The ALJ also found, “that the severity of the cognitive issues” about which Dr. Regets

19   opined, “is not entirely consistent with the claimant’s semi-skilled work history.” AR 1383. The

20   ALJ explained that he credited plaintiff’s coworker’s testimony that plaintiff required help in

21   charting at her previous job as a nursing assistant, AR 1793, but found that plaintiff’s “ability to

22   retain the job until stopped by physical impairments, confirms her capacity to perform the

23   unskilled work described in the [RFC] on a consistent basis.” AR 1383.

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 5
 1              Plaintiff asserts that her former coworker’s testimony shows that plaintiff “did not

 2   perform unskilled work on a regular and continuing basis, but continually obtained help from her

 3   friend.” Dkt. 15, p. 7 (emphasis added). Yet it is undisputed that the work in question was semi-

 4   skilled, not unskilled. See AR 1392 (ALJ finding), 1451 (vocational expert testimony). The ALJ

 5   acknowledged and credited the coworker’s testimony. AR 1383.

 6          Thus, in the unskilled work that the RFC contemplates, plaintiff would be required to

 7   perform only “simple, routine, repetitive tasks.” AR 1370. Plaintiff does not identify any error in

 8   the ALJ’s decision to discount Dr. Regets’s opinion based in part on plaintiff’s ability to

 9   maintain a semi-skilled job. See Morgan v. Comm'r of Soc. Sec. Admin., 169 F.3d 595, 601-02

10   (9th Cir. 1999) (inconsistency with daily activities is valid reason to discount opinion); Drouin v.

11   Sullivan, 966 F.2d 1255, 1258 (9th Cir. 1992) (working with impairment supports finding that

12   impairment is not disabling).

13          Finally, plaintiff notes Dr. Regets opined that she would qualify for accommodations in

14   some types of job: “work environments where her limitations impair her ability to learn or

15   demonstrate her knowledge, skills, and abilities.” AR 967. Plaintiff asserts that this shows that

16   she cannot perform “other work” at step five, citing Social Security Ruling (SSR) 11-2p. Dkt. 15,

17   pp. 8-9.

18

19          That ruling states:

20          When we determine whether a person can do other work that exists in significant
            numbers in the national economy, we do not consider whether he or she could do
21          so with accommodations, even if an employer would be required to provide
            reasonable accommodations under the Americans with Disabilities Act of 1990.
22
     SSR 11-2p, at *9 (“Documenting and Evaluating Disability in Young Adults”).
23

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 6
 1          See AR 967. Plaintiff does not explain how Dr. Regets would be qualified to offer the

 2   legal conclusion that she could not perform any work without reasonable accommodations. See

 3   20 C.F.R. §§ 404.1527(d)(1) (“ultimate issue” opinions include those that a claimant is “

 4   ‘disabled’ or ‘unable to work’”). Accordingly, the ALJ did not err in considering this aspect of

 5   Dr. Regets’ opinion in the ALJ’s RFC assessment.

 6          2.      Treating Psychologist Stephen Langer, Ph.D.

 7          Dr. Langer treated plaintiff in 2007 and 2008. AR 954. On several occasions, he gave

 8   opinions on plaintiff’s functional limitations. AR 915, 917, 936, 954, 984, 1071, 2195.

 9          In a March 2007 letter following his first meeting with plaintiff, Dr. Langer diagnosed

10   her with major depressive disorder (pain disorder, chronic), and proposed a 90-day treatment

11   plan. AR 915; see AR 2195 (adding in follow-up letter that plaintiff’s work-related-injury was

12   “the problem which has maintained her depression”). He reported in an August 2008 letter that

13   plaintiff “appears to be coping somewhat better with her condition.” AR 939.

14          In a September 2008 letter giving his most detailed opinion, Dr. Langer wrote that

15   plaintiff was markedly limited in numerous areas:

16          the ability to remember locations and, work like procedures, the ability to sustain
            ordinary routine without supervision, the ability to work in coordination with or
17          proximity to others without being distracted by them, the ability to complete a
            normal workweek without interruptions, and the ability to travel to familiar places
18          or use public transportation.

19   AR 954. He added that plaintiff was moderately limited in several other areas: “the ability to

20   interact appropriately with the general public, the ability to accept instructions and respond

21   appropriately to criticism from supervisors, the ability to understand, remember, and carry out

22   detailed instructions, and the ability to maintain attention and concentration for extended

23   periods.” Id. Finally, Dr. Langer explained:

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 7
 1          Ms. Jordan’s psychiatric condition exacerbates her perception of pain. She is not
            capable of low stress work, due to how she was treated at her last job. I expect
 2          that she would likely miss more than 3 days of work per month as a result of her
            impairments. Her symptoms and limitations date back to July 11, 2005, and are
 3          ongoing; I expect them to last for at least 12 months.

 4   AR 954.

 5          Dr. Langer offered similar opinions in an October 2008 letter. AR 984 (adding that

 6   plaintiff was markedly limited in performing at a consistent pace without an unreasonable

 7   number and length of rest breaks). He also opined to identical limitations in an unsigned, undated

 8   “impairment questionnaire” check-box form. AR 917. And, Dr. Langer wrote a letter to a prior

 9   ALJ in January 2011, further explaining the bases of his opinions. AR 1071.

10          In considering Dr. Langer’s opinions at step three, the ALJ noted that Dr. Langer’s

11   treatment notes “do not show any mental status exams or other observations regarding the

12   claimant’s memory, concentration, or other vocational functioning.” AR 1362. In his RFC

13   analysis, the ALJ gave Dr. Langer’s opinions “little weight,” stating several reasons. AR 1388.

14   At least three of these reasons were specific and legitimate and supported by substantial evidence

15   in the record.

16          The ALJ acknowledged that Dr. Langer’s opinions are entitled to special consideration

17   because he is a treating therapist. AR 1388. But the ALJ gave those opinions less weight because

18   of “Dr. Langer’s reliance on the claimant’s subjective reports, without clinical findings or

19   apparent independent observations by the doctor except in conclusory letters or forms.” Id.

20          This is a specific and legitimate reason to discount a treating source’s opinion. See

21   Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (ALJ may reject opinion based “to a

22   large extent” on properly discounted self-reports). The record supports the ALJ’s finding.

23

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 8
 1          In his September 2008 letter, Dr. Langer stated that he had made “clinical findings of

 2   poor memory, appetite disturbance with weight change, sleep and mood disturbance, emotional

 3   lability, recurrent panic attacks, anhedonia, paranoia, feelings of worthlessness, difficulty

 4   thinking and concentrating, history of suicidal ideation, social withdrawal, decreased energy,

 5   intensive recollections of a traumatic experience, and somatization unexplained by an organic

 6   disturbance.” AR 954.

 7          As the ALJ indicated, none of Dr. Langer’s visit notes contain clinical findings or mental

 8   status exams. See AR 1071-82. Those notes consist entirely of summaries of plaintiff’s self-

 9   reports at those visits. See id. The sole objective findings in Dr. Langer’s records appear to be an

10   observation that plaintiff showed an agitated and depressed affect at their first visit. See AR 915;

11   see generally AR 914-22, 937-39, 954, 984, 1071-82, 2195. The quality of a doctor’s explanation

12   and amount of support it has from clinical findings are important factors in weighing the doctor’s

13   opinions. 20 C.F.R. § 404.1527(c)(3).

14          This case is distinguishable from Buck v. Berryhill, in which the United States Court of

15   Appeals for the Ninth Circuit held it was error for an ALJ to discount the examining physicians’

16   opinion on the basis that it “was based in part on [the claimant’s] self-report.” 869 F.3d 1040,

17   1049 (9th Cir. 2017). The Court noted that the examining doctor “also conducted a clinical

18   interview and a mental status evaluation.” Id. The Court in Buck decided the interview and

19   mental status evaluation were “objective measures and cannot be discounted as a ‘self-report.’”

20   Id.

21          Unlike the plaintiff in Buck, plaintiff in this case points to no clinical findings or

22   performed mental status examinations in the treating doctor’s records. See id.; AR 1071-82 (Dr.

23   Langer’s transcribed visit notes). Accordingly, the ALJ had substantial evidence for discounting

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 9
 1   Dr. Langer’s opinions as based “to a large extent” on plaintiff’s self-reports and not on clinical

 2   evidence [as discussed below, the ALJ did not err in discounting plaintiff’s self-reports]. See

 3   Tommasetti, 533 F.3d at 1041.

 4           The ALJ next found internal inconsistency in certain reports by Dr. Langer. AR 1388-89.

 5   In particular, the ALJ found that it was inconsistent for Dr. Langer to opine that plaintiff -- a) has

 6   no limitation in understanding, remembering, and carrying out 1- or 2-step instructions and only

 7   moderate limitation in understanding, remembering, and carrying out detailed instructions; but

 8   also opined plaintiff -- b) was “markedly limited in the ability to remember locations and work-

 9   like procedures.” AR 1388-89; see AR 920, 954, 984. The ALJ explained that he found it

10   “reasonable to conclude” that someone with this marked limitation would not be able to follow

11   simple instructions without limitations and detailed ones with only moderate limitations. AR

12   1389.

13           “Determining whether inconsistencies are material (or are in fact inconsistencies at all)

14   and whether certain factors are relevant to discount the opinions of [treating or examining

15   doctors] falls within this responsibility.” Morgan v. Comm'r of Soc. Sec. Admin., 169 F.3d 595,

16   603 (9th Cir. 1999); see also Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001) (upholding

17   ALJ’s rejection of internally inconsistent medical opinion). The ALJ’s explanation of the

18   inconsistencies between limitations in Dr. Langer’s opinion is reasonable and supported by

19   substantial evidence.

20           Finally, the ALJ noted that Dr. Langer provided no explanation for several of the

21   limitations he assessed. These included Dr. Langer’s opinions that plaintiff is markedly limited

22   in sustaining an ordinary routine without a supervisor; markedly limited in completing a normal

23   workweek without interruptions from psychological symptoms and in performing at a consistent

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 10
 1   pace without an unreasonable number and length of rest periods; incapable of even low-stress

 2   work; and likely to miss more than three work days per month due to impairments and/or

 3   treatment. AR 1389-90.

 4            An ALJ need not accept a brief and conclusory medical opinion when the ALJ faces

 5   conflicting evidence regarding the claimant's condition. Tonapetyan v. Halter, 242 F.3d 1144,

 6   1149 (9th Cir. 2001). Here the ALJ described in detail Dr. Langer’s lack of explanation for the

 7   limitations he found and the evidence that weighs against them. AR 1389-90.

 8            The ALJ also noted that when an ALJ in a previous hearing in plaintiff’s case asked Dr.

 9   Langer to provide specific observations and test results that supported his opinions, he did not do

10   so – instead, he repeated plaintiff’s subjective reports without explaining a basis for adopting

11   them. AR 1390; see AR 1071-72. Plaintiff does not cite any evidence that would undermine

12   these findings. This specific, legitimate reason to discount Dr. Langer’s opinion is supported by

13   substantial evidence. See Tonapetyan, 242 F.3d at 1149. 1

14   B.       Step Three Listing Determination

15            Plaintiff contends the ALJ erred at step three of the sequential evaluation process. In

16   particular, she challenges the ALJ’s finding that plaintiff does not have an impairment or

17   combination of impairments that meets listing 12.05B. See AR 1365-70; 20 C.F.R. Part 404,

18   Subpart P, Appendix 1, § 12.05B (version effective January 17, 2017).

19

20
     1
       Plaintiff contends that the ALJ also erred by failing to address Dr. Akins’s opinion that Dr. Lager’s opinions “are
21   valid” for the period when Dr. Langer treated plaintiff and that this “may be the basis for a closed period.” Dkt. 15,
     p. 12; AR 1440. Plaintiff did not assign error to the ALJ’s analysis of Dr. Akins’s opinion or to the ALJ’s failure to
22   find a closed period of disability. See Dkt. 15, p. 1. The Court declines to reach this issue because it was not
     distinctly set forth as a separate error, nor was it sufficiently analyzed in the briefing. See Valentine v. Comm’r of
23   Soc. Sec. Admin., 574 F.3d 685, 692, n. 2 (9th Cir. 2009) (rejecting “any invitation” to find error where the claimant
     failed to explain how the ALJ harmfully erred); Carmickle, 533 F.3d at 1161 n.2 (court need not address issue not
     argued with specificity in plaintiff's brief).
24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 11
 1          At step three, the ALJ must evaluate the claimant's impairments to decide whether they

 2   meet or medically equal any of the impairments listed in 20 C.F.R. Part 404, Subpart P,

 3   Appendix 1. 20 C.F.R § 404.1520(d); Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If

 4   they do, the claimant is deemed disabled. 20 C.F.R § 404.1520(d). The burden of proof is on the

 5   claimant to establish he or she meets or equals any of the impairments in the listings. Tackett,

 6   180 F.3d at 1098. “A generalized assertion of functional problems is not enough to establish

 7   disability at step three.” Id. at 1100 (citing 20 C.F.R. § 404.1526). An ALJ “must evaluate the

 8   relevant evidence before concluding that a claimant’s impairments do not meet or equal a listed

 9   impairment.” Lewis v. Apfel, 236 F.3d 503, 512 (9th Cir. 2001).

10          To meet a listing, a claimant “must have a medically determinable impairment(s) that

11   satisfies all of the criteria in the listing.” 20 C.F.R. § 404.1525(d); see also SSR 83–19

12   (rescinded) (impairment meets a listed condition “only when it manifests the specific findings

13   described in the set of medical criteria for that listed impairment”).

14          In its prior remand order, this Court found that the ALJ’s error in discounting Dr.

15   Regets’s findings regarding plaintiff’s IQ scores was not harmless because those findings could

16   affect the ALJ’s determination of whether plaintiff met Listing 12.05C. AR 1523.

17          On remand, the ALJ observed that “the analysis of that listing section was changed

18   significantly when the 12.00 listing were amended in January of 2017.” AR 1368. In particular,

19   listing 12.05C no longer exists. See 20 C.F.R. Part 404, Subpart P, Appendix 1, § 12.05

20   (effective Jan. 17, 2017).

21          The ALJ applied the new rules, which the Social Security Administration guidance states

22   are to be applied “in any case in which we make a determination or decision”—whether or not

23   the case was filed or received a previous adjudication before the regulation became applicable.

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 12
 1   See Revised Medical Criteria for Evaluating Mental Disorders, 81 Fed. Reg. 66138-01, 2016

 2   WL 5341732(F.R.) (effective Jan. 17, 2017); see Andres G. v. Comm’r of Soc. Sec. Admin., No.

 3   3:17-CV-00597-JE, 2018 WL 7690317, at *4 (D. Or. Dec. 27, 2018), report and

 4   recommendation adopted, No. 3:17-CV-00597-JE, 2019 WL 1270926 (D. Or. Mar. 18, 2019))

 5   (holding failure to apply this regulation after effective date was “clear error”).

 6          The ALJ thus applied the updated version of Listing 12.05, which consists of parts A and

 7   B. AR 1368-69. Plaintiff contends that she satisfies Listing 12.05B. That listing requires all three

 8   of the following criteria:

 9                  1. Significantly subaverage general intellectual functioning evidenced by
                       a or b:
10
                        a. A full scale (or comparable) IQ score of 70 or below on an
11                         individually administered standardized test of general intelligence;
                           or
12
                        b. A full scale (or comparable) IQ score of 71–75 accompanied by a
                           verbal or performance IQ score (or comparable part score) of 70 or
13
                           below on an individually administered standardized test of general
14                         intelligence; and

15                  2. Significant deficits in adaptive functioning currently manifested by
                       extreme limitation of one, or marked limitation of two, of the
16                     following areas of mental functioning:

17                      a.   Understand, remember, or apply information (see 12.00E1); or
                        b.   Interact with others (see 12.00E2); or
18                      c.   Concentrate, persist, or maintain pace (see 12.00E3); or
                        d.   Adapt or manage oneself (see 12.00E4); and
19

20                  3. The evidence about your current intellectual and adaptive functioning
                       and about the history of your disorder demonstrates or supports the
21                     conclusion that the disorder began prior to your attainment of age 22.
     20 C.F.R. § Pt. 404, Subpt. P, App. 1.
22
            The parties dispute whether the ALJ correctly found plaintiff did not satisfy subsection
23
     (2) of 12.05B. Dkt. 15, p. 13; Dkt. 18, p. 5; see AR 1366-69. The ALJ found that although
24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 13
 1   plaintiff had marked limitations in understanding, remembering, and applying information, she

 2   was only moderately limited in functioning socially, concentrating, persisting, or maintaining

 3   pace, and adapting or managing herself. Id. The ALJ concluded that because plaintiff did not

 4   show marked limitations in two of the four areas of mental functioning—or extreme limitations

 5   in one—she did not satisfy Listing 12.05B. AR 1369.

 6           Plaintiff contends that this finding was error because the ALJ should have found that

 7   plaintiff had marked limitations in her ability to adapt or manage herself. Dkt. 15, pp. 13-15.

 8           The burden of proof is on the claimant to establish he or she meets or equals any of the

 9   impairments in the Listings. See Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). This

10   Court will uphold an ALJ’s finding that a plaintiff does not meet listing criteria if substantial

11   evidence supports that finding. See Warre v. Comm'r of Soc. Sec. Admin., 439 F.3d 1001, 1006

12   (9th Cir. 2006).

13           The Social Security regulations define “[m]oderate limitation” as a “fair” ability to

14   function “independently, appropriately, effectively, and on a sustained basis.” 20 C.F.R. § Pt.

15   404, Subpt. P, App. 1, § 12.00F(2). They define “[m]arked limitation” as a “seriously limited”

16   ability to do so. Id.

17           Here, substantial evidence supports the ALJ’s finding that plaintiff was moderately

18   limited in her ability to adapt or manage herself. The ALJ cited the testimony of medical expert

19   Faren R. Akins, Ph.D., who opined, after reviewing the records from Dr. Langer, Dr. Shadrach,

20   and Dr. Regets, that plaintiff’s limitations in this area “settled more toward the moderate range of

21   moderate-to-marked.” AR 1368. The ALJ also found that plaintiff and her daughter “described

22   functioning more consistent with moderate limitations than marked.” Id.

23

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 14
 1          In contesting this finding, plaintiff points specifically to two items of evidence that she

 2   asserts show greater limitations than the ALJ found in this area. First, she cites Dr. Langer’s

 3   opinion that plaintiff could not maintain a regular schedule, AR 984. Dkt. 14, pp. 13-15.

 4   However, as discussed above, the ALJ gave specific and legitimate reasons to accord less weight

 5   to Dr. Langer’s opinions.

 6          Second, plaintiff cites Dr. Regets’s opinion that plaintiff would need lifetime reasonable

 7   accommodations in the workplace. As noted above, Dr. Regets wrote that plaintiff “qualifies for

 8   accommodations and/or modifications to education and work environments where her limitations

 9   impair her ability to learn or demonstrate her knowledge, skills, and abilities.” AR 967.

10          But Dr. Regets’s opinion did not mandate a finding of marked limitations in adapting and

11   managing oneself. See AR 967. Dr. Regets did not imply that plaintiff’s limitations would

12   “impair her ability to learn or demonstrate her knowledge, skills, and abilities” in all work

13   environments.

14          Moreover, Dr. Regets was offering a legal conclusion under the Americans with

15   Disabilities Act; he did not purport to opine on how limited plaintiff was in her ability to adapt or

16   manage herself—that is, to “regulate emotions, control behavior, and maintain well-being in a

17   work setting.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00E4. Indeed, his opinion about

18   accommodations seems to regard a different area of functioning.

19          Dr. Regets gave a more nuanced opinion regarding plaintiff’s “General Ability” stating

20   that: “[Dr. Regets’] hunch is that test scores do not fully tap the combined abilities of emotional

21   and intelligence quotient. Her personality and social capability likely pull her through in

22   situations where deficits in cognitive strength can be overlooked.” AR 967. Despite receiving

23   help in her past work, Dr. Regets found, “[w]ork history and aptitude level suggest [plaintiff] is

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 15
 1   capable of learning lengthy repetitive procedures. . .. Her learning ability suggests she is capable

 2   of applying common sense understanding to carry out detailed but uninvolved written or oral

 3   instructions.” Id. Plaintiff “can deal with problems involving a few concrete variables in or from

 4   standardized situations.” Id. Dr. Regets added that plaintiff “would train best in situations that

 5   are relatively slow paced and build upon over learned skills,” whereas “[s]he would likely not

 6   perform too well in work situations that were restricted, had lots of distraction, required

 7   deadlines and high productivity demands.” Id.

 8          In short, Dr. Regets’s opinion regarding reasonable accommodations does not undermine

 9   the substantial evidence supporting the ALJ’s finding regarding plaintiff’s ability to adapt and

10   manage herself.

11          In her reply brief, plaintiff reviews the medical evidence and requests that the Court draw

12   different conclusions than the ALJ. Dkt. 19, pp. 3-7. This is outside the Court’s standard of

13   review of an ALJ’s decision, which is for a lack of substantial evidence or legal error, not to

14   draw new conclusions from the record. See Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir.

15   2012) (defining substantial evidence as “such relevant evidence as a reasonable mind might

16   accept as adequate to support a conclusion” [internal quotation marks omitted]).

17          Although ALJ might permissibly have drawn a different conclusion from the evidence—

18   including the evidence plaintiff cites from Dr. Shadrach’s reports, plaintiff’s self-reports, and Dr.

19   Regets and Dr. Langer’s opinions—the fact that the ALJ drew a different rational conclusion is

20   not a basis for reversal. See Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984) (“If the evidence

21   admits of more than one rational interpretation,” court must uphold ALJ’s decision).

22   C.     Plaintiff’s Testimony

23          Finally, plaintiff contends that the ALJ erred in discounting her symptom testimony.

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 16
 1          In weighing a plaintiff’s testimony, an ALJ must use a two-step process. First, the ALJ

 2   must determine whether there is objective medical evidence of an underlying impairment that

 3   could reasonably be expected to produce some degree of the alleged symptoms. Trevizo v.

 4   Berryhill, 871 F.3d 664, 678 (9th Cir. 2017). If the first step is satisfied and there is no evidence

 5   of malingering, the second step allows the ALJ to reject the claimant’s testimony of the severity

 6   of symptoms if the ALJ can provide specific findings and clear and convincing reasons for

 7   rejecting the claimant’s testimony. Id.

 8          On the other hand, if affirmative evidence does show malingering, this relieves the ALJ

 9   from the burden of providing clear and convincing reasons to discount the claimant’s testimony.

10   Baghoomian v. Astrue, 319 Fed. App’x 563 (9th Cir. 2009). Instead, the ALJ must give reasons

11   that are specific and legitimate. See Olivar v. Berryhill, No. 2:17-CV-00657-DWC, 2017 WL

12   4857089, at *5 (W.D. Wash. Oct. 27, 2017). The ALJ does not need to make a specific finding

13   of malingering, if affirmative evidence in the record shows malingering. Carmickle v. Comm'r,

14   Soc. Sec. Admin., 533 F.3d 1155, 1160 n.1 (9th Cir. 2008).

15          Here, plaintiff testified about symptoms including depression, panic attacks, difficulty

16   reading, memory and focus problems, and discomfort around people. AR 72-80, 86-96, 138-49,

17   1448-50.

18          The ALJ discounted plaintiff’s testimony about these symptoms’ “intensity, persistence,

19   and limiting effects” because “numerous inconsistencies in the record raise significant concern

20   about the reliability of the claimant’s statements regarding the intensity, persistence, and limiting

21   effects of her symptoms.” AR 1372. He also found the objective medical evidence to be

22   inconsistent with the severity of plaintiff’s reported symptoms. Id.

23

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 17
 1           The ALJ noted, in particular, that Dr. Shadrach found plaintiff to be a “questionable

 2   historian” in a 2011 psychological exam, observing that she gave evasive answers and appeared

 3   to exaggerate her symptoms. AR 1372, 1378; see AR 1097, 1101. The ALJ found in the record a

 4   pattern of subjective complaints “disproportionate to[ ] the generally mild objective medical

 5   findings.” AR 1372; see AR 800-01, 805, 2055. He also found “numerous inconsistencies in the

 6   claimant’s reports about her history, her symptoms, and her functional capacity,” which he found

 7   undermined the reliability of her allegations. AR 1378-80. He described these inconsistencies in

 8   detail. Id.

 9           Plaintiff asserts that the ALJ erred in discounting her testimony, but she does not

10   challenge most of this reasoning. Dkt. 15, p. 15. Instead, she cites only Dr. Regets’s finding that

11   plaintiff did not appear to give poor effort on cognitive testing, AR 969, and argues that this

12   observation “might explain Dr. Shadrach’s possible malingering findings as well as Plaintiff’s

13   exaggeration and inconsistencies cited by the ALJ.” Dkt. 15, p. 15.

14           Plaintiff does not identify any error in the ALJ’s analysis. One examining psychologist’s

15   observation that plaintiff gave good effort on an exam does not show that the ALJ lacked

16   substantial evidence to find numerous inconsistencies in her statements elsewhere in the record.

17   See AR 1378-80. Because, as the ALJ documented, the record contains affirmative evidence of

18   malingering, he was required to give only specific and legitimate reasons to discount plaintiff’s

19   testimony. See Olivar, 2017 WL 4857089, at *5.

20           The ALJ’s reasoning complies with both that standard and the higher, clear and

21   convincing reasons standard. See Verduzco v. Apfel, 188 F.3d 1087, 1090 (9th Cir. 1999)

22   (inconsistent testimony about symptoms is clear and convincing reason to discount subjective

23   allegations). Accordingly, the ALJ did not err in discounting plaintiff’s testimony.

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 18
 1                                         CONCLUSION

 2
           Based on the above analysis, the Defendant’s decision to deny benefits is AFFIRMED.
 3
           Dated this 4th day of September, 2019.
 4

 5

 6
                                                     A
 7                                                   Theresa L. Fricke
                                                     United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER AFFIRMING DEFENDANT’S DECISION TO
     DENY BENEFITS - 19
